DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 07/19/2022, with respect to the rejection(s) of claim(s) 57 (amended), 60-62, 68-69, and 73-74 under 35 U.S.C. 102 (a) (1) and/or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tatkov (US 2012/0305001A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57-59, 63-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov (US 2012/0305001A1) in view of Pedro (WO 2016/201358 A1).

Regarding claim 57, Tatkov discloses a user interface (“user interface”, [0015]) comprising: a. a mask body (“mask body 510”, [0173], Fig.5) and a sealing cushion (“The seal 211,311 is arranged around an outer periphery of the mask body 210, 310”, [0165]); wherein the mask body and sealing cushion together define an interior chamber (“The user interface 2, 200, 300 includes a seal 211,
311 to enable adequate pressures to be generated within the mask body 210,310”, [0165]) of the user interface (“user interface”, [0015]); b. a breathing gas delivery inlet (“The conduit 507 couples the cannula 505 to the mask inlet”, [0175]) configured to receive a breathing gas flow from a gas source (“gas source 15”, [0085], Fig. 1); c. at least one non-sealing nasal prong (“the nasal cannula comprising one or a pair of non-sealing nasal prongs”, [0016], annotated Fig. 5) in the interior chamber; wherein the user interface (“user interface”, [0015])   further comprises a breathing gas flow director (“outlets 520”, see annotated Fig.5) configured to split the breathing gas flow into a first flow path and a second flow path (“Breathing gases delivered by the cannula may be administered exclusively to the user's nares, or a portion may be diverted into the mask (through outlets in the cannula base prior to the nares)”, [0110]), such that a first portion of the breathing gas flow is delivered along the first flow path (from gas delivery inlet to conduit 507, leaking into mask body 510 through outlets 520 as shown in annotated Fig. 5 ) from the breathing gas delivery inlet (“The conduit 507 couples the cannula 505 to the mask inlet”, [0175])  into the interior chamber (“mask body 510”, see annotated Fig.5) to pressurize the interior chamber (“regulating the flow rate of gases supplied to the user's nares or the pressure within the mask to control the end expiratory pressure experienced by the user”, [0045]) and such that a second portion of the breathing gas flow is delivered along the second flow path (from gas delivery inlet to conduit 507,and then to nares through cannular 505 and nasal prongs, see annotated Fig. 5) from the breathing gas delivery inlet (“The conduit 507 couples the cannula 505 to the mask inlet”, [0175]) through the at least one nasal prong (“the nasal cannula comprising one or a pair of non-sealing nasal prongs”, [0016], annotated Fig. 5); but fails to explicitly disclose the user interface also comprises at least one laterally extending arm  which extends from the interior chamber such that a distal end of [[the ]]at least one laterally extending arm projects externally of the mask body, the distal end comprising a vent outlet, the at least one laterally extending arm defining a vent passage through a portion of the at least one laterally extending arm, the vent passage being in fluid communication with the interior chamber and the vent outlet. 

    PNG
    media_image1.png
    756
    760
    media_image1.png
    Greyscale

Pedro teaches a similar respiratory mask. Pedro further teaches the user interface also comprises at least one laterally extending arm (“exhalation collecting tube”, page 3, line 13) which extends from the interior chamber such that a distal end of [[the ]]at least one laterally extending arm (“the” is optional here since there could be more than one lateral arms projecting outwards, see Fig. 15, one arm leads to CO2 monitor, while the other one leads to scavenger port) projects externally of the mask body (see Fig. 15), the distal end comprising a vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro) the at least one laterally extending arm (here refers to the lateral arm connected to scavenge port shown in Fig.15) defining a vent passage (“The open end of the CO2 port 618 is connected to the suction source by a tube or pipe 624. This configuration allows the nasal chamber to be maintained at adequate positive pressure while still allowing sampling end tidal CO2 that is being expired from the nose and the between the lips”, page 13, lines 24-28, See annotated Fig. 15A. Gas in the interior chamber is drawn through the non-sealed nasal prong, through the lateral arm to the CO2 port) through a portion of the at least one laterally extending arm (“CO2 port 618”, page 13, line 18, see annotated Fig. 15), the vent passage being in fluid communication with the interior chamber and the vent outlet (“The intersection of the CO2 port 618 at barrier 616 can be adjusted such that the area that provides an opening to the interior of the nasal chamber environment”, pages 13, lines 18-20, see annotated Fig. 15A). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify a top venting mechanism of a respiratory mask (see annotated Fig. 5 from Tatkov) taught by Tatkov with the lateral extending arm for vent taught by Pedro. Such modification is an art-recognized alternative venting design for the respiratory mask which is evidenced by Pedro.

    PNG
    media_image2.png
    561
    821
    media_image2.png
    Greyscale

Regarding claim 58, Tatkov in view of Pedro disclosed on the basis of claim 57 and further discloses a nasal seal (“barrier 616”, page 13, line 18, see Fig. 15, Pedro) configured to seal around [[the]] a patient's nares (barrier 616 is used to seal a patient’s nares, see Fig. 15).

Regarding claim 59, Tatkov in view of Pedro disclosed on the basis of claim 58 and further discloses a nasal seal portion (“barrier 616”, page 13, line 18, see Fig. 15, Pedro) configured to seal around [[the]] an underside of the patient's nose (barrier 616 is used to seal an underside of the patient’s nose, see Fig. 15).

Regarding claim 63, Tatkov in view of Pedro disclosed on the basis of claim 57 and further discloses 
a full face seal (nasal chamber and oral port, see Fig. 15, Pedro) configured to seal around both the patient's mouth and the patient's nose (see Fig. 15A).

Regarding claim 64, Tatkov in view of Pedro disclosed on the basis of claim 63 and further discloses a single seal opening (“a full face mask with a valved connector or membrane seal, or a combined
nasal/oral mask in which the oral mask is detachable”, page 3, lines 8-9, Pedro) exposed to the interior chamber (valve connector or membrane seal is exposed to the interior chamber), and configured to seal around the patient's mouth and the patient's nose (full face mask means sealing around the patient’s mouth and the patient’s nose).

Regarding claim 65, Tatkov in view of Pedro disclosed on the basis of claim 63 and further discloses a nasal seal opening (“barrier 616”, page 13, line 18, see Fig. 15, Pedro) configured to seal around [[the]]an underside of the patient's nose (barrier 616 is used to seal an underside of the patient’s nose, see Fig. 15) , and a mouth seal opening configured to seal around the patient's mouth (see oral port in Fig. 15), both the nasal seal opening and the mouth seal opening[[s]] being exposed to the interior chamber (see Fig.15).

Regarding claim 66, Tatkov in view of Pedro disclosed on the basis of claim 57 and further discloses
the vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro) is provided on a side part of the mask body (see Fig. 15), to one side of the breathing gas delivery inlet (O2 port, see Fig. 15).

Regarding claim 67, Tatkov in view of Pedro disclosed on the basis of claim 57 and further discloses the vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro) is oriented so as to direct vented gases laterally (see Fig. 15), with respect to [[the]]an orientation of the user interface in normal use (see Fig. 15) .

Regarding claim 68, Tatkov in view of Pedro discloses on the basis of claim 57 and further discloses
the vent passage comprises a vent inlet (non-sealing nasal prong proboscis pair services as vent inlet, Fig. 14A, Pedro), configured to be exposed to gases in the interior chamber of the mask body (see Fig. 14A), the vent inlet being spaced from the vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro).

Regarding claim 69, Tatkov in view of Pedro discloses on the basis of claim 68 and further discloses the vent inlet (non-sealing nasal prong proboscis pair services as vent inlet, Fig. 14A, Pedro) is positioned part way (proboscis pair is connected to the lateral arm) along the at least one laterally extending arm (lateral arm, see Fig.15), distal from the vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro) but adjacent the at least one nasal seal opening (“barrier 116”, see Fig. 15).

Regarding claim 70, Tatkov in view of Pedro disclosed on the basis of claim 65 and further discloses the vent passage comprises a vent inlet (non-sealing nasal prong proboscis pair services as vent inlet, Fig. 14A, Pedro), configured to be exposed to gases in the interior chamber of the mask body (see Fig. 14A), the vent inlet being spaced from the vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro).

Regarding claim 71, Tatkov in view of Pedro disclosed on the basis of claim 70 and further discloses the vent inlet (non-sealing nasal prong proboscis pair services as vent inlet, Fig. 14A, Pedro) is positioned part way (proboscis pair is connected to the lateral arm) along the at least one laterally extending arm (lateral arm, see Fig.15), distal from the vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro) but adjacent the nasal seal opening (“barrier 116”, see Fig. 15).

Regarding claim 72, Tatkov in view of Pedro disclosed on the basis of claim 57 and further discloses the vent outlet (“scavenger port 630”, page 14, line 1, Fig. 15, Pedro) and the vent passage (gas in the interior chamber is drawn through the non-sealed nasal prong, through the lateral arm to the scavenge port)  are comprised in an arm (lateral arm in Fig. 15) vent assembly (including the parts in the lateral arms for venting, mainly scavenge port, see Fig. 15), the arm vent assembly (mainly scavenge port) being attached to the distal end of the at least one laterally extending arm (proximate end of laterally extending arm is connected to proboscis pair, while the distal end of the laterally extending arm is connected to scavenge port, see Fig. 15).

Regarding claim 73, Tatkov in view of Pedro disclosed on the basis of claim 57 and further discloses the vent passage (scavenger port, see Fig. 15, Pedro) extends laterally within the at least one lateral extending arm (lateral arm, see annotated Fig. 15). Although the vent passage is largely rectangular in transverse cross section not being explicitly disclosed by Pedro, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose the shape of the vent passage including rectangular cross section, since such a modification would have involved a mere change in the shape of a component. 

Regarding claim 74, Tatkov in view of Pedro discloses on the basis of claim 57 and further discloses the at least one non-sealing nasal prong (“proboscis pair 406”, page 11, line 34, Fig. 10, Pedro) of the user interface comprises non-sealing nasal cannula (see Fig. 12).

Regarding claim 75, Tatkov in view of Pedro discloses on the basis of claim 57 and further discloses user interface of claim 57 further comprising a breathing gas flow generator (“mechanical ventilator,
anesthesia machine, oxygen supply source”, page 16, lines 8-9).

Claim(s) 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov (US 6,418,928 B1) in view of Pedro (WO 2016/201358 A1), further in view of Henry (US 2016/0296720A1).

Regarding claim 60, Tatkov in view of Pedro discloses all the limitations of claim 58, but fails to explicitly disclose the user interface of claim 58 comprising a pair of nasal pillows configured to be received in, and seal against, the patient's nares.
Henry teaches a similar patient interface. Henry further teaches the user interface of claim 58 comprising a pair of nasal pillows (“nasal pillows 3130”, [0462]) configured to be received in, and seal against, the patient's nares (“or a pair of nasal pillows 3130, each nasal putt or nasal pillow being constructed and arranged to form a seal with a respective nares of the nose of a patient”, [0462]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the respiratory mask taught by Tatkov in view of Pedro with the nasal pillow taught by Henry. The purpose of the nasal pillow is to improve sealing with respective nares (“each nasal putt or nasal pillow being constructed and arranged to form a seal with a respective nares
of the nose of a patient”, [0462], Henry).

    PNG
    media_image3.png
    548
    874
    media_image3.png
    Greyscale


Regarding claim 61, Tatkov in view of Pedro, further in view of Henry discloses on the basis of claim 60 and further discloses each nasal pillow (“nasal pillows 3130”, [0462], Henry) is associated with a respective one of the at least one non-sealing nasal prong which extends into the pair of nasal pillows (see annotated Fig. 11 from Henry).

Regarding claim 62, Tatkov in view of Pedro, further in view of Henry discloses on the basis of claim 61 and further discloses each nasal pillow (“nasal pillows 3130”, [0462], Henry) is associated with a respective one of the at least one non-sealing nasal prong which extends into the pair of nasal pillows (see annotated Fig. 11 from Henry).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bordewick (US 6,418,928 B1) teaches a user interface comprising a non-sealing nasal cannula and a full-face mask.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785                  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785